Fourth Court of Appeals
                               San Antonio, Texas
                                      May 24, 2019

                                   No. 04-18-00771-CV

                                    Gail GILLETTE,
                                        Appellant

                                            v.

                                   Stephen GRAVES,
                                        Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI03140
                        Honorable Richard Price, Judge Presiding


                                     ORDER
      The Appellant’s Third Motion for Extension of Time to File Brief is GRANTED.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court